Title: From Thomas Jefferson to Thomas Jefferson Randolph, 21 February 1803
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


          
            Washington, Feb. 21st. 1803.
          
          I have to acknowledge the receipt of your letter of the 3d, my dear Jefferson, and to congratulate you on your writing so good a hand. By the last post I sent you a French Grammar, and within three weeks I shall be able to ask you, “Parlez vous Français, monsieur?” I expect to leave this about the 9th, if unexpected business should not detain me, and then it will depend on the weather and the roads how long I shall be going—probably five days. The roads will be so deep that I can not flatter myself with catching Ellen in bed. Tell her that Mrs. Harrison Smith desires her compliments to her. Your mamma has probably heard of the death of Mrs. Burrows. Mrs. Brent is not far from it. Present my affections to your papa, mamma, and the young ones, and be assured of them yourself.
          
            Th: Jefferson
          
        